DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 12/21/21 .  Claims 1-52 are pending in this Office Action.  Claims 23-25 and 40-52 are withdrawn.
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
 	Applicant's arguments filed 12/21/2021 with respect to claim rejection under 35 USC 103 have been considered but are moot in view of new ground of rejection.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-22 , 26-30 and 32-39  are rejected under 35 U.S.C. 103 as being unpatentable over Wabyick et al.(US Patent Application publication 2014/0006982 A1, hereinafter “Wabyick” ) and further in view of Cupitt et al.(US Patent Application Publication 2014/0240356 A1, hereinafter “Cupitt”)

 	As to claim 1, Wabyick teaches a graphical user interface (GUI) based method for regionizing full-size process plant displays for rendering on mobile user interface devices, the GUI based method comprising: receiving, at a regionizer application (app) executing on one or more processors, a full-size process plant display that graphically represents at least a portion of a process plant, the full-size process plant display including graphic representations of a plurality of process plant entities within the process plant, wherein the full-size process plant display is a GUI adapted for rendering on a full-size display screen of the process plant;  determining, by the regionizer app, one or more display regions of the full-size process plant display, each of the one or more display regions defining a view portion of the full-size process plant display, and each of the one or more display regions including at least one graphical representation of a process plant entity selected from the plurality of process plant entities; (Wabyick par [0053] teaches to define the content regions 142, an authoring tool 160 defines the shape and number of content regions 142 based on input from  an author, publisher , editor, or automatically from an authoring tool)
 	transmitting, by the one or more processors, the one or more display regions to a mobile user interface device, the mobile user interface device executing a mobile display navigation app; and rendering, by the mobile display navigation app, each of the one or more display regions on a display screen of the mobile user interface device, wherein the display screen of the mobile user interface device comprises a surface area that is less than a full-size surface area of the full-size display screen.(Wabyick par [0067] teaches display document 150 on a computing device)
 	Wabyick fails to expressly teach a full-size process plant display that graphically represents at least a portion of a process plant, the full-size process plant display including graphic representations as graphical depictions of a plurality of process plant entities within the process plant, wherein the full-size process plant display is a GUI adapted for rendering on a full-size display screen of the process plant. 	
 	However, Cupitt teaches a full-size process plant display that graphically represents at least a portion of a process plant, the full-size process plant display including graphic representations as graphical depictions of a plurality of process plant entities within the process plant, wherein the full-size process plant display is a GUI adapted for rendering on a full-size display screen of the process plant.(Cupitt Fig.2A-2D , par [0032] –[0033] teaches displaying a plurality of regions each corresponding to a different portion of a representation of a process system )
 	Wabyick and Cupitt are analogous art directed toward content presentation and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of  Wabyick and Cupitt  according to known methods to achieve the claimed invention and  yield predictable results. One would have been motivated to make such combination to provide for quick and easy 

 	As to claim 2, Wabyick and Cupitt teach the GUI based method of claim 1, further comprising: transmitting, by the one or more processors, the full-size process plant display to the mobile user interface device, wherein the mobile display navigation app of the mobile user interface device renders the one or more display regions on the display screen of the mobile user interface device by bounding the view portion of each of the one or more display regions to the full-size process plant display.(Wabyick par [0067] teaches initial display with all content regions)

	As to claim 3, Wabyick and  Cupitt teach the GUI based method of claim 1, further comprising generating, by the one or more processors, one or more new displays based on the determining of the one or more display regions of the full-size process plant display, each new display corresponding to the view portion of its corresponding display region, wherein the transmitting the one or more display regions to the mobile user interface device comprises transmitting the one more new displays to the mobile user interface device ,and wherein the mobile display navigation app of the mobile user interface device renders the one or more new displays on the display screen of the mobile user interface device.(Wabyick par [0067] teaches displaying new content region 142A in response to user input)

 	As to claim 4, Wabyick and  Cupitt teach the GUI based method of claim 1, wherein the determining of the one or more display regions of the full-size process plant display comprises the regionizer app receiving one or more user selections defining one or more corresponding locations of the one or more display regions within the full-size process plant display. (Wabyick par [0053] teaches to define the content regions 142, an authoring tool 160 defines the shape and number of content regions 142 based on input from  an author, publisher , editor, or automatically from an authoring tool) 

 	As to claim 5, Wabyick and  Cupitt teach the GUI based method of claim 1, wherein the determining of the one or more display regions of the full-size process plant display comprises the regionizer app automatically detecting positions of the one or more display regions within the full-size process plant display. (Wabyick par [0053] teaches to define the content regions 142, an authoring tool 160 defines the shape and number of content regions 142 based on input from  an author, publisher , editor, or automatically from an authoring tool)
 	
 	As to claim 7, Wabyick and  Cupitt teach the GUI based method of claim 1, wherein each of the one or more display regions are associated with a variable zoom level value that corresponds to a detail level of the view portion of each of the one or more display regions of the full-size process plant display.(Wabyick par [0079] teaches  content region 142 includes one or more content levels)

 	As to claim 8, Wabyick and  Cupitt teach the GUI based method of claim 7, wherein the one or more display regions comprise at least a first display region and a second display region, wherein the mobile user interface device renders the first display region at a first zoom level and the second display region at a second zoom level, the first zoom level being different from the second zoom level.(Wabyick par [0079] teaches  content region 142 includes one or more content levels)

 	As to claim 9, Wabyick and Cupitt teach the GUI based method of claim 1, wherein the one or more display regions comprise at least a first display region and a second display region, wherein the first display region is sequentially ordered with respect to the second display region, the mobile user interface device adapted to render the first display region before the second display region. (Wabyick par [0079] teaches user navigates sub-level of content region 142A)

 	As to claim 10, Wabyick and  Cupitt teach the GUI based method of claim 9 wherein each of the one or more display regions is rendered by the mobile user interface device with a navigational panel, the navigational panel configured to receive a selection to toggle rendering of the first display region and rendering of the second display region on the display screen of the mobile user interface device.(Cupitt Fig.2A and par [0033] teaches thumbnail region 210)


 	As to claim 11, Wabyick and Cupitt teach the GUI based method of claim 1, further comprising:
 	accessing, by the regionizer app, a predefined GUI profile comprising GUI settings, the GUI settings defining at least one of a quantity of one or more display regions, one or more locations within the full-size process plant display of the one or more display regions, or one or more zoom levels of the one or more display regions; and transmitting the GUI settings to the mobile user interface device, wherein the mobile user interface device is adapted to configure the one or more display regions based on the GUI settings.(Wabyick par [0083] teaches user setting)

 	As to claim 12, Wabyick and Cupitt teach the GUI based method of claim 11, wherein the predefined GUI profile is determined based on one or more selections provided by a user. (Wabyick par [0083] teaches user setting can be used)

 	As to claim 13, Wabyick and Cupitt teach the GUI based method of claim 11, wherein the predefined GUI profile is determined based a device type of the mobile user interface device. (Wabyick par [0059] teaches determination of readability depends on characteristics of the display)

As to claim 14, Wabyick and Cupitt teach the GUI based method of claim 1, wherein the view portion of at least one of the one or more display regions is sized to render fully on the display screen of the mobile user interface device. (Wabyick Fig.2 and par [0067] teaches content region 142A being displayed at a new higher zoom level)

 	As to claim 15, Wabyick and  Cupitt teach the GUI based method of claim 1, wherein the surface area of the display screen of the mobile user interface device is less than half the full-size surface area of the full-size display screen.(Wabyick par [0067] teaches document 150 being display on display screen including all content regions 142)
 
 	As to claim 16, Wabyick and  Cupitt teach the GUI based method of claim 1, wherein the full-size process plant display is a comprehensive representation of the process plant.( Cupitt par [0035] teaches thumbnail region may provide an overview or an outline of an entire process system)

 	As to claim 17, Wabyick and  Cupitt teach GUI based method of claim 1, wherein at least one display region includes an alarm adomer graphic or a measurement parameter of a process plant entity selected from the plurality of process plant entities.(Cupitt par [0035] teaches operational data associated with the process system. The operational data may include fault condition data  and the visual indicia may include a fault condition indicator such as an alarm icon  )

 	As to claim 18, Wabyick and Cupitt teach the GUI based method of claim 17, wherein the mobile display navigation app is configured to render the alarm adorner graphic or measurement parameter in real-time or near-real time. (Cupitt par [0035] teaches operational data associated with the process system. The operational data may include fault condition data  and the visual indicia may include a fault condition indicator such as an alarm icon )

 	As to claim 19, Wabyick and Cupitt teach the GUI based method of claim 1 wherein at least one display region includes a video stream or an image of a process plant entity. (Cupitt Fig.2A-2D , par [0032] –[0033] teaches displaying a plurality of regions each corresponding to a different portion of a representation of a process system)

 	As to claim 20, Wabyick and  Cupitt teach the GUI based method of claim 1, wherein at least one display region includes an overview panel indicating a location of the at least one display region within the full-size process plant display.( Cupitt Fig.2A and par [0033] teaches thumbnail region 210)

 	As to claim 21, Wabyick and  Cupitt teach the GUI based method of claim 1, wherein the full-size process plant display is natively integrated with a process control network of the process plant.(Cupitt par [0030] teaches generating graphical displays representing at least part of a process being monitored and/or controlled)

 	As to claim 22, Wabyick and  Cupitt each the GUI based method of claim 1 further comprising: receiving a selection from the mobile user interface device, the selection corresponding to a process plant entity of the plurality of process plant entities, and wherein the selection initiates control of the process plant entity within the process plant.(Cupitt par [0038] teaches user may click control or tap to move the boundary of the view port region) 	

 	Claims 26-30 and 32-38 merely recite a graphical user interface based system configured to perform the method of claims 1-5 and 7-13 respectively. Accordingly, Wabyick and Cupitt  teach every limitation of claims 26-30 and 32-38 as indicates in the above rejection of claims 1-5 and 7-13 respectively.

 	Claim 39 merely recites a tangible, non-transitory computer readable medium storing instructions for performing the method of claim 1. Accordingly, Wabyick and Cupitt  teach every limitation of claim 39 as indicates in the above rejection of claim 1.

Claims 6 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wabyick and Cupitt and further in view of Bingell et al.(US Patent Application Publication 2013/0073945 A1, hereinafter “Bingell”)
 	As to claim 6, Wabyick and Cupitt teach the GUI based method of claim 5 but fail to teach wherein each of the one or more display regions are detected based on a frequency of access the view portion of each of the one or more display regions of the full-size process plant display.
 	However, Bingell teaches wherein each of the one or more display regions are detected based on a frequency of access the view portion of each of the one or more display regions of the full-size process plant display.(Bingell par [0025] modifying a layout of the page element based on frequency of use)
 	Wabyick, Cupitt  and Bingell are analogous art directed toward content presentation and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Wabyick, Cupitt  and Bingell according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to enhance ease of access by users. (Bingell par [0005])
 
 	As to claim 31, see the above rejection of claim 6.

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175